Bay, J.
Although the original payee of a negotiable note may restrain its negotiability, yet a subsequent indorser may give it currency and negotiability from him, and then the negotiable quality of it recommences; for every in-dorsement is in nature of a new bill, and the indorser may make it negotiable or not, as he pleases. Bay v. Fraser, in this court; and also Salk. 133.
*161With regard to the second point, it does not appear at what time this note was negotiated to the plaintiff, whether before or after the isth August, 1788 ; besides, it may have been in full for other transactions, of which this note formed no part. It would be dangerous, indeed, were the ¿ourt to suffer a loose receipt of this kind, in which the note was not mentioned, to affect its credit or negotiability.
1/erdict for plaintiff.
Sunt gave notice of a motion he intended to make for a new trial, but afterwards acquiesced in the opinion of the raurt, and never brought it forward»